 

Exhibit 10.27

March 4, 2002

Robert Goldberg
[address]

Dear Robert,

I am pleased to confirm our offer to you of a full-time, regular position with
LookSmart, Ltd. (the Company”).  You have an outstanding skill set which I
believe will enable you to play an important role in the success of the
Company.  This letter confirms our offer and sets out the specified details of
employment.  Other terms required to be observed by law also apply.

Your position will be Senior Vice President, Sales, Marketing and International
Operations.  In this position, you will be reporting directly to me.  The key
functional areas that you will be responsible to lead include:

 

•

U.S. Sales, including major accounts and small businesses

 

•

Sales Operations

 

•

LookSmart Australia

 

•

Marketing, including trade marketing, customer acquisition, collateral
development, and participation in public relations (excluding general/business
press and investor relations).  Responsibility for overall corporate messaging
as it relates to the Company’s products and services will be shared with the
Company’s Finance Department.

Your start date will be March 4, 2002.  This offer is contingent upon the
satisfactory results of our background check.

Your compensation on joining is US $200,000 per annum.  In addition, your
incentive compensation at 100% of “plan” will be $150,000.  Earned incentive
compensation will be paid on a quarterly basis, based on your achievement of
approved quarterly performance targets which are mutually developed by the two
of us.  These targets will include revenue from major accounts and small
businesses, LookSmart Australia’s overall revenue and earnings, and the
achievement of your expense budgets.

Upon employment, you will be eligible to enroll in LookSmart’s benefits
package.  If you enroll, the effective date of your coverage will be your date
of hire.  In addition, upon employment you will be eligible to participate in
LookSmart’s 401(k) plan.  In the current plan, LookSmart will match your
contribution dollar for dollar up to 5%. You are also eligible to enroll in the
LookSmart Employee Stock Purchase Plan, which allows employees to purchase
company stock at a discount. You should note that the Company may modify
salaries and benefits from time to time, as it deems necessary.






--------------------------------------------------------------------------------

Robert Goldberg – Offer Letter
3/4/2002
Page 2

As an employee of the US Company, you are entitled to vacation, holiday, sick
and funeral leave.  Current policy consists of ten (10) days per annum vacation
leave, twelve (12) holidays, two (2) floating holidays, eight (8) days per annum
sick leave (additional leave at discretion of manager) and two (2) days funeral
leave.

You should be aware that your employment with the Company is for no specified
period and constitutes at-will employment.  As a result you are free to resign
at anytime for any reason or no reason, similarly the Company is free to
terminate its employment relationship with you at any time, with or without
cause, and with or without notice, subject to the payment of severance benefits
pursuant to the Severance provision below.

Stock Options

At the first LookSmart Board of Directors’ meeting following your date of hire,
we will recommend that you be granted 750,000 stock options (the “Option
Shares”).  The exercise price for your stock options will be the closing price
of LookSmart, Ltd. stock as quoted on the NASDAQ exchange on the day prior to
the Board of Directors’ approval of your grant.  The Option Shares will vest
over a period of four years, with 187,500 options vesting upon the one-year
anniversary of your employment and 15,625 options vesting each month thereafter
until all remaining stock options are vested.  Such Option Shares will be
subject to terms and conditions of the Company’s Stock Option Plan and Stock
Option Agreements, such Agreements to be consistent with the terms outlined in
this letter.  I am happy to provide you with a copy of the Plan.

Accelerated Vesting

Solely for the purpose of this paragraph regarding accelerated vesting, “Change
of Control” shall mean the sale of all or substantially all of the assets of the
Company, or the acquisition of the Company by another entity by means of
consolidation or merger pursuant to which the then current stockholders of the
Company shall hold less than Fifty Percent (50%) of the voting power of the
surviving corporation; provided, however, that a reincorporation of the Company
in another jurisdiction shall not constitute a “Change of Control.”

If within your first 12 months of employment there is the occurrence of a
“Change of Control” event and (i) you are terminated without “Cause” (as defined
below) by the surviving corporation, or (ii) you voluntarily resign for “Good
Reason” (as defined below), then 1/48 of the Option Shares multiplied by the
number of complete months you have been employed by the Company, plus an
additional 50% of the Option Shares under this grant shall vest and become
immediately exercisable. 

If after your first 12 months of employment there is the occurrence of a “Change
of Control” event and (i) you are terminated without “Cause” by the surviving
corporation, or (ii) you voluntarily resign for “Good Reason”, then 50% of the
Option Shares under this grant shall vest and become immediately exercisable,
except that if there are fewer than 50% of the Options Shares unvested under
this grant, then all remaining unvested Option Shares under this grant shall
vest and become immediately exercisable. 






--------------------------------------------------------------------------------

Robert Goldberg – Offer Letter
3/4/2002
Page 3

Severance

If you are terminated without “Cause” or voluntarily resign for “Good Reason”,
the Company will provide you with a severance package consisting of the greater
of: (a) 3/12ths of your then current annual base salary and incentive
compensation at 100% of “plan”, payable in one lump sum within five business
days of the termination, and up to ninety days of continued benefits coverage
from the date of the termination, or (b) if the Company has a severance plan or
then current general practice or policy for executives at a similar level at the
time of your termination, benefits pursuant to such plan.

Solely for the purposes of this section regarding Severance and the section
regarding Accelerated Vesting above, the following shall constitute “Cause”: 
That is, if you

 

•

Are convicted of, or plead nolo contendere to, any felony or other offense
involving moral turpitude or any crime related to your employment, or any act of
personal dishonesty resulting in personal enrichment in respect of your
relationship with the Company or any subsidiary or affiliate or otherwise
detrimental to the Company in any material respect;

 

•

Fail to perform your duties to the Company in good faith after written notice to
you and 10 business days’ opportunity to cure such failure;

 

•

Willfully disregard, or fail to follow instructions from the Company’s senior
management to do any legal act related to the Company’s business after written
notice to you and 10 business days’ opportunity to cure such conduct;

 

•

Exhibit habitual drunkenness after written notice to you and 10 business days’
opportunity to cure such conduct or engage in substance abuse which in any way
materially affects your ability to perform your duties and obligations to the
Company;

 

•

Are convicted of, or plead nolo contendere to, any material violation of any
state or federal law relating to the workplace environment; or

 

•

Terminate or lose, through no fault or derogation of duty on the part of the
Company, of your employment authorization from the U.S. Immigration and
Naturalization Service or the U.S. Department of State reflecting a right to
work in the United States.

Solely for the purposes of this section regarding Severance and the section
regarding Accelerated Vesting above, the following shall constitute “Good
Reason”:  That is, if you voluntarily cease employment with the Company due to
(i) a significant reduction in your role, responsibilities or position, or a
reduction of 10% or more in your then current annual salary from the date of the
first reduction, or a significant change in the composition of your total cash
compensation, or (ii) a change in your job location of more than 50 miles from
its previous location.

Confidential Information

Given the high value of information in this market, it is essential that during
your employment and at any time thereafter, you do not disclose any confidential
information relating to the company’s operation except as may be necessary for
the proper performance of your duties.  By signing this letter, you agree to
also sign a separate Employment, Confidential Information, and Arbitration
Agreement, such Agreement to be consistent with the terms outlined in this
letter.






--------------------------------------------------------------------------------

Robert Goldberg – Offer Letter
3/4/2002
Page 4

Indemnification Agreement

By signing this letter, the Company and you agree to enter into a separate
Indemnification Agreement.

Other

This offer of employment is also contingent upon presenting, in accordance with
the Immigration Reform and Control Act of 1986, verification of your identity
and your legal right to work in the United States. In the event you do not
possess, or are unable to obtain authorization to accept employment in the U.S.,
our offer of employment is withdrawn.

It is important that you bring the appropriate documentation for verification
with you on your first day of employment, as you cannot be put on the LookSmart
payroll until it is received. The required documentation is described in the
enclosed package.

You are required to observe at all times all LookSmart policies and procedures
(including, but not limited to, those provided to you before your starting
date).  LookSmart’s policies and procedures are formulated for the efficient and
fair administration of employment matters and may be amended from time to time.

We look forward to you joining us, not just for your outstanding qualifications
for this particular position, but because we hope that you may become part of a
core team driving LookSmart’s development.

In order to make this a valid agreement, please sign this letter, initial each
page, and fax to Kristen McGillivray in Human Resources at (415) 348-7021. If
you require clarification of any matter, please feel free to contact me.

Sincerely,

/s/ JASON KELLERMAN

 

--------------------------------------------------------------------------------

 

Jason Kellerman
Chief Operating Officer

 

Accepted and agreed to by:

/s/ ROBERT GOLDBERG

Date: _______________

--------------------------------------------------------------------------------

Robert Goldberg (signature)